MR. JUSTICE COOPER,
Dissenting: I cannot concur in the opinion of the majority of the court. In expressing my dissent therefrom, I shall endeavor to make myself so plain that laymen as well as lawyers may know the precise question in the ease and my views in relation thereto.
The bill in question is an amendment to the Constitution providing for a state tax commission in place of the old constitutional board of equalization. The proposed amendment was agreed to by both houses of the legislature, submitted to the people and adopted. It is now claimed .that it was not properly proposed by the legislative assembly, for the reason that it was not entered in the senate journal. In order to solve the question it is necessary to examine the Constitution.
*479Section 9 of Article XIX provides as follows: “Amendments to this Constitution may be proposed in either house of the legislative assembly, and if the same shall be voted for by two-thirds of the members elected to each house, such proposed amendments, together with the ayes and nays of each house thereon, shall be entered in full on their respective ¡journals.”
Was the omission to enter the proposed amendment in full on the senate journal fatal? The Constitution itself says that all its provisions are mandatory and prohibitory. The word “mandatory” as defined by all the dictionaries means an authoritative command. In other words, when a thing is declared to be mandatory it is equivalent to saying, “It must be done this way.” Applied to this proposed amendment it means: “The only way this Constitution can be amended is to enter the proposed amendment in full on the journals of both the senate and house.” The word “respective” has a well-defined meaning. It can in no possibility apply to one thing or to one person. Webster defines the word to mean “several” as “their respective homes.” How, then, can it be said that this provision was complied with when no attempt was made to enter the body of the proposed amendment on the journal of the senate?
The precise question now before the court was decided in the case of Durfee v. Harper, 22 Mont. 354, 56 Pac. 582, at a time when no political consequences could flow from the decision one way or the other. It was held that a failure to enter a proposed amendment in full on the journals of both houses rendered the amendment void. I can see no reason why that decision should be qualified in the least now, because in my judgment it correctly interprets the Constitution. If one mandatory provision of the Constitution may be swept aside or disregarded, then all the fundamental safeguards may meet the same fate, and we shall be left without any constitutional guaranties at all. It is not for us to question why the Constitution so declares; the command is there, in all its strength, and I feel it to be the duty- of this court to enforce it. To my *480mind there never was a time in the history of the republic when more danger was to be apprehended from indifference to constitutional mandates.
Here it may not be out of place to inquire why the founders of our government preferred a written Constitution for the new government rather than to continue under the less rigid unwritten Constitution of the British Empire. As a result of long and thoughtful deliberation, eleven years after the Declaration of Independence, the Constitution of the United States was ordained. It provides, as does ours, that there shall be three departments in the government: The executive, the legislative and the judicial. Each department is forbidden to invade the province of either of the other two. This was a distinct departure from royal prerogative and a parliament possessed of all the attributes of omnipotence. The members of the federal convention, in debate, openly avowed that they “had no motive to be governed by the British Constitution” as their prototype, that the “fixed genius of the people of America required a different form of government,” and that their sole aim was to found a commonwealth upon a written Constitution — one best calculated to fit, not ephemeral emotions, but the permanent temper of the people who were deliberating upon a new form of government for themselves. With some nineteen amendments it has withstood the storms of internecine conflict, resisted • attacks from within and without, and still stands an unyielding guaranty of human liberty. Mr. Webster characterized a Constitution as the ligament which cements and holds together civilized human beings, and as the most enduring fabric of human society. Speaking of our own Constitution, Senator Wilbur F. Sanders, eminent lawyer, pioneer and statesman, wrote: It “surrounds its ministers with a panoply —they need no other companionship. With the law as their guide, they can hearken to no discordant voices. A judge, in his decisions, cannot consult public opinion, the voice of the multitude, the eagerness, the 'behest of greed or the voices of harpies that would lure him from the immutable justice. One *481surrender to influences like these is like the tiger’s first taste of blood. ’ ’ When the Constitution speaks upon a subject no ‘ ‘eye of doubt” should be cast upon it. All must acknowledge its supremacy. It is the “fountain from which all current runs or else dries up.”
“Written Constitutions,” says the supreme court of Indiana in State v. Noble, 118 Ind., at page 353, 21 N. E., at page 245 (10 Am. St. Rep. 143, 4 L. R. A. 101), “are the product of deliberate thought. Words are hammered and crystallized into strength, and if ever there is power in words, it is in the words of a written Constitution. • # * * Of all governmental instruments it is the most solemn and powerful. Its grants are unalterable, its delegations of power unchangeable and its commands supreme. Until the people themselves shall change or annul their Constitution, all must obey its mandates.” Similar expressions of thought might be multiplied indefinitely. If it descends to minute particulars which tend to impair or obstruct the free operation of its machinery, it is still to be enforced as it is written, until the same authority which gave it life — the people — shall see fit to change it in the mode prescribed by the instrument itself, not by implication, not by indirection nor by the mere “winking of authority.” Attempts to alter its commands by interpolation, by construction, by subtraction or addition of words, or excuses or con-donations of neglect of its decrees are encroachments upon, if not usurpations of, its imperious authority.
In my opinion a reading of the section here involved makes plain the fact that its spirit is sunk so deep in its letter that the separation of one from the other cannot be effected without a sacrifice of the very life of it.
It is admitted that the entry of the title and the ayes and nays merely on the senate journal does not constitute an entry in full in the literal sense of the term. But it is earnestly and ably argued by the attorney general and reaffirmed by the friends of the court, that a substantial compliance is enough. Where, in the instrument itself, is there warrant for any such *482interpretation? There is none. The cases of State ex rel. Woods v. Tooker, 15 Mont. 8, 25 L. R. A. 560, 37 Pac. 840, and Durfee v. Harper, supra, holding unequivocally that when a thing is not done according to constitutional commands it is not done at all, is correct in my opinion, especially when it is recalled that they were rendered almost contemporaneously with the framing of the Constitution, and while the considerations which entered into its composition were fresh in the minds of the people who adopted it, if not within the actual knowledge of the learned Justices (Chief Justices Pemberton and Brantly, and Associate Justices De Witt, Harwood, Pigott and Hunt) who participated in them. The reasoning therein is not only sound, but has for its bulwark the historical fact that until 1889 no state Constitution except that of Colorado had required more than skeleton entry of proposed amendments on the legislative journals. Yet, contemplating the experiences of other states for a period of 111 years, and realizing the necessity for more deliberation in the submission of constitutional amendments, the founders of our state government demanded that each house of the legislative assembly should see to it that all such proposed amendments actually were “entered, in full on their respective journals.” How could they have exhibited more determination to make its amendment a deliberate process, to be attended with a religious adherence to detail ? How could they have expressed the command they did with more emphasis or more clearly?
If this court may say that the mandatory clauses of our Constitution, which do not declare the consequences that must follow their disobedience, require no more than a substantial compliance, what are we to say of the great muniments of personal liberty preserved in Article III? Could we, as a reviewing court, affirm the conviction of a defendant who had been tried for .the commission of a felony without a jury, over his demand for one? Upon the same assumption, are we prepared to say that excessive bail may be required of an accused, that cruel and inhuman punishment may be inflicted upon a pris*483oner, or that a fair and impartial trial may be denied the meanest citizen in contravention of the Bill of Rights (Const., Art. Ill) ? And yet, nowhere in the instrument is there a declaration that a denial of these inalienable rights shall be fatal to a judgment of conviction. “While it may be that all the mandatory provisions of our Constitution are not so inexorable as these, still the express commands addressed to each of the departments of our state government cannot be softened to meet prevailing moods, nor bent to conform to pressing necessities. Indeed, the proceedings of the constitutional conventions and judicial history of other states confirm the opinion that when the founders of our state government framed the Constitution of this state they expected of all its servants in each of the departments prompt obedience to all its decrees, and a will to carry out its directions with the spirit, as well as the letter of it, constantly in mind. This is the very essence of constitutional law.
The assertion that the law is a progressive science, with which step must be kept at all times, is a consideration which addresses itself more directly to the law-making bodies of the state. In them is reposed the duty to respond to the behests of the people for the enactment of laws which will meet the growing needs and satisfy their increasing ambitions. But judges, in their office, must remain passive until controversies are laid before them in the mode prescribed by law, must uphold plain constitutional commands, and must administer justice, uninfluenced and unmoved by the ebb and flow of human passions and, indeed, all extraneous influences.